 Case 2:20-cv-02252-RGK-AGR Document 19 Filed 04/29/20 Page 1 of 2 Page ID #:226
                                                                                           JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
     Case No.      2:20-CV-02252-RGK(AGRx)                                  Date    April 29, 2020
     Title         SAMI SARGANI NEJAD v. FCA US LLC, et al




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
 Sharon L. Williams (Not Present)                       Not Reported                              N/A
             Deputy Clerk                        Court Reporter / Recorder                    Tape No.
             Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                      Not Present                                            Not Present
 Proceedings:              (IN CHAMBERS) Order Re: Order Remanding Action to State Court

        On January 21, 2020, Sami Zargani Nejad (“Plaintiff”) filed a Complaint against FCA US LLC,
et al (“Defendants”) alleging violations of the Song-Beverly Warranty Act and Fraudulent Inducement.

      On March 9, 2020, Defendants removed the action to federal court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendants’ Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). If the plaintiff contests, or the court
questions, the defendant’s allegation, the defendant must establish that the jurisdictional requirement has
been met by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir. 1992).

        In her complaint, Plaintiff seeks damages, including compensatory damages, restitution,
statutory remedies, punitive damages, and attorneys’ fees and costs. In support of its removal,
Defendants point out that Plaintiff alleges that she suffered damages in an amount no less than $25,001.
Defendants then argues that adding civil penalties under the Song-Beverly Act and attorneys’ fees, the
amount in controversy more likely than not exceeds $75,000. The Court disagrees.

       The Complaint alleges that Plaintiff leased the subject vehicle on October 1, 2016. While the
Song-Beverly Warranty Act allows a plaintiff to recover the full purchase price of the car, this amount
must be reduced to account for any use by plaintiff prior to the first repair of the vehicle. See Tokmakova
   CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                  Page 1 of 2
 Case 2:20-cv-02252-RGK-AGR Document 19 Filed 04/29/20 Page 2 of 2 Page ID #:227
                                                                                         JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
     Case No.      2:20-CV-02252-RGK(AGRx)                                 Date    April 29, 2020
     Title         SAMI SARGANI NEJAD v. FCA US LLC, et al

v. Volkswagen Group of America, Inc., 2012 WL 12952629, at * 2–3. Here, there is there no indication
as to how many miles Plaintiff drove the car prior to the first repair. Without such facts, the Court is left
with considerable doubt as to the amount in controversy. Accord Tokmakova, 2012 WL 12952629, at *3.
Further, a plaintiff’s recovery is limited to the actual payment amount to the seller. See Brady v.
Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1008 (N.D. Cal. 2002). Again, there are no facts
indicating how many payments have already been made on the lease.

        As Defendant points out, Plaintiff would be entitled to civil penalties and attorneys’ fees if the
action succeeds. However, the Court finds that Defendant’s inclusion of these amounts is similarly
deficient. As to attorneys’ fees, the Court finds that Defendant has not carried its burden of showing by a
preponderance of the evidence the amount of future attorneys’ fees. At best, Defendant has provided
only speculation. As to civil penalties, the Song-Beverly Act allows a plaintiff to recover up to two
times the amount of actual damages for a willful violation of the Act. However, as stated above, there
are insufficient facts going to the amount of actual damages. Therefore, the starting point is also
speculative, at best. Nor has Defendant has not offered any evidence to support such an award at all.

      Accordingly, the Court is not satisfied that Defendant has satisfied their burden of showing by a
preponderance of the evidence, that the amount in controversy meets the jurisdictional requirement.

       In light of the foregoing, the action is hereby remanded to state court for all further proceedings.

       IT IS SO ORDERED.


                                                                                                :

                                                        Initials of Preparer




   CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                 Page 2 of 2
